DETAILED ACTION
This Action is in response to the amendment filed on 10/1/2021, which has been entered. 
	Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-17) and the species GGGGGC (see claim 5) and (CAG)n (see claim 15) in the reply filed on 10/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/1/2021.
	Claims 1-17 are examined herein as they read on the elected subject matter.

Claim Objections
Claim 1 objected to because of the following informalities:  it appears that claim 1 part (v) may have a typographical error.  Part (v) states “(v) the percentage of GC content of the region from A15-A19 (B02-B07) is 66-100%.”  It is noted that A15-A19 is five nucleotides while B02-B07 is six nucleotides.  It appears that “A15-A20” may be more appropriate as A15-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 1 sets forth the limitation that A02-A07 is 66-100% (see part (iii)) and B02-B07 is also 66-100% (see part (v)), but claim 5 sets forth the specific 6mer sequences for A02-A07 and B02-B07 which includes sequences that have a GC content of less than 66%.  For example, claim 5 includes the 6mer sequences GUUUCC, GUUCCU, GUCUGU, all of which have a GC content of 50% (it is noted that this is not meant to be a complete list of sequences in claim 5 which have a GC content of less than 66%; Applicant should review all of the sequences and make the appropriate correction(s)) Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/152524 (of record; hereafter “Peter I”) in view of Wei et al. (PLoS One (2009) 4(4): e5382).
Peter I teaches toxic RNAi having active seed sequences for killing cancer cells through a process called “death-induced by survival gene elimination” (DISE) (e.g., see abstract).  Peter I teaches that the toxic RNAi may be as dsRNAs including siRNAs, shRNAs and/or vectors that express siRNAs and/or shRNAs (see paragraph [0005]), that the two strands of the dsRNA are complementary to each other, and teaches that the siRNA targeted against mRNA “promotes 
Peter I does not teach that both strands of the toxic RNAi molecule comprises toxic seed sequences (i.e., a 6-nucleotide sequence with high GC content, such as “GGGGGC” at positions 2-7 of each strand) such that each strand of the dsRNA downregulates expression of one or more survival genes when transfected or expressed in a cell.
However, it was known in the prior art that both strands of a RNAi molecule have potential to guide posttranscriptional gene silencing in mammalian cells (e.g., see Wei et al. abstract, page 2 first column).  Specifically, Wei et al. teaches “Similar to the data from an in 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the day the invention was filed, to modify the toxic RNAi molecule taught by Peter I such that both strands of the toxic RNAi molecule have toxic seed sequences (such as GGGGGC at positions 2-7) and structure (such as GGGGGC at positions 2-7) such that both strands could be targeted to complementary sequences in the 3’UTR of survival genes, with a reasonable expectation of success.
It is noted that the combination of prior art cited above in the rejection under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In this case, considering that it was known in the prior art that both strand of a RNAi molecule can guide posttranscriptional silencing, it would have been obvious to try making a toxic RNAi wherein both strands comprise a toxic seed sequence and which meets the structural requirements of the instant claims.


Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018/152524 (of record; “Peter I”) in view of WO2018/152523 (of record, hereafter “Peter II”) and Wei et al. (PLoS One (2009) 4(4): e5382).
The teachings of Peter I and Wei et al. are described above and incorporated into this rejection.
Peter I does not teach that one strand of the toxic dsRNA molecule comprises a trinucleotide repeat (TNR) sequence that is repeated 3-10 times.
However, Peter II teaches toxic RNAi molecules (siRNA and shRNA) wherein one strand comprises a TNR that is repeated 3-10 times wherein the GC content of the TNR is 66-100% and can be CAG or CUG, wherein the toxic RNA molecule can be used to kill cancer cells (e.g., see abstract, claims 1-15 etc.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, prior to the day the invention was filed, to modify the toxic RNAi molecule taught by Peter I such that one strand had the toxic seed sequence and structure of the toxic strand of Peter I and the other strand comprised the toxic strand comprising the TNR of Peter II with a reasonable expectation of success.
It is noted that the combination of prior art cited above in the rejection under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”

In this case, considering that it was known in the prior art that both strand of a RNAi molecule can guide posttranscriptional silencing, it would have been obvious to try making a toxic RNAi wherein both strands are a toxic sequence and which meets the structural requirements of the instant claims.

Conclusion






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635